RENDERED: JUNE 10, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2019-CA-1528-MR

GERRY BERNARDO                                                        APPELLANT


                  APPEAL FROM FAYETTE FAMILY COURT
v.                  HONORABLE TRACI BRISLIN, JUDGE
                         ACTION NO. 17-CI-04573


TRISHA BERNARDO                                                         APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Gerry Bernardo appeals the Fayette Family Court’s

October 7, 2019 Third Amended Findings of Fact and Conclusions of Law which

followed a bench trial in this dissolution matter. We affirm because the family

court did not abuse its discretion in awarding maintenance or attorney fees to the

wife, Trisha Bernardo.

             Gerry and Trisha were married for seventeen years. They have one

child, (K.B.), who is twenty years old and lives with Trisha. Gerry works as a
physician and earns $280,000.00 annually. After his retirement contributions and

taxes, he earns $175,950.00 annually, or $14,662.00 a month. At the time of the

bench trial in May 2019, Trisha’s year-to-date income was $11,905.52, which

averages $3,053.00 per month.

             On October 7, 2019, the court entered a decree of dissolution and its

Third Amended Findings of Fact and Conclusions of Law. In pertinent part, the

family court ruled:

             The marriage between the parties was dissolved and
             Trisha was restored to her maiden name.

             Trisha is unable to support herself through appropriate
             employment and lacks sufficient property to provide for
             her needs, while Gerry is able to meet his needs and pay
             Trisha rehabilitative maintenance until she becomes self-
             sufficient.

             Trisha was awarded one-half of the Gerry’s retirement
             account and is to receive $40,000.00 representing her
             share of the $80,000.00 that Gerry withdrew from his
             retirement account.

             The marital property is to be sold and the proceeds
             divided.

             Gerry is to pay Trisha $4,029.00 each month at the first
             of the month for a period not to exceed five and one-half
             years or until Trisha has completed nursing school, with
             his maintenance obligation reduced by $750.00 per
             month after the sale of the marital residence.

             Trisha is awarded legal fees in the amount of $10,672.50.




                                        -2-
             A family court has broad discretion to award spousal maintenance,

and this Court will only overturn maintenance awards “if it finds the trial court

abused its discretion or based its decision on findings of fact that are clearly

erroneous.” Powell v. Powell, 107 S.W.3d 222, 224 (Ky. 2003) (citations omitted).

See Kentucky Rules of Civil Procedure (CR) 52.01 (explaining “[f]indings of

fact . . . shall not be set aside unless clearly erroneous”). Similarly, a family

court’s ruling on attorney’s fees in a divorce action is subject to review only for an

abuse of discretion. Bootes v. Bootes, 470 S.W.3d 351, 356 (Ky.App. 2015). “The

test for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Foley v.

Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014).

             Gerry argues that the family court erred by awarding maintenance to

Trisha. Maintenance awards are governed by Kentucky Revised Statute (KRS)

403.200. Under this statute, the court must first find that the spouse seeking

maintenance lacks sufficient property to provide for her reasonable needs. KRS

403.200(1)(a). Second, the court must find that the spouse is unable to support

herself through appropriate employment according to the standard of living

established during the marriage. KRS 403.200(1)(b). Once that two-part

determination is made, the family court considers various factors in setting the




                                          -3-
“just” amount and duration of maintenance as set out in relevant part in KRS

403.200(2):

              (a) The financial resources of the party seeking
                  maintenance, including marital property apportioned
                  to him, and his ability to meet his needs
                  independently, including the extent to which a
                  provision for support of a child living with the party
                  includes a sum for that party as custodian;

              (b) The time necessary to acquire sufficient education or
                  training to enable the party seeking maintenance to
                  find appropriate employment;

              (c) The standard of living established during the
                  marriage;

              (d) The duration of the marriage;

              (e) The age, and the physical and emotional condition of
                  the spouse seeking maintenance; and

              (f) The ability of the spouse from whom maintenance is
                  sought to meet his needs while meeting those of the
                  spouse seeking maintenance.

See Gomez v. Gomez, 168 S.W.3d 51, 57 (Ky.App. 2005).

              We examine seriatim the family court’s findings as to each of these

factors in KRS 403.200(2) in determining Trisha’s maintenance award. As for

factor (a) of KRS 403.200(2), the family court determined that Trisha’s rental

income and pay results in income of approximately $3,053.00 per month, while

Gerry earns a gross income of $280,000.00 annually, or $10,769.23 biweekly.

After taxes and retirement contributions, his net income is $175,950.00 annually,

                                          -4-
or $14,662.00 monthly. As to factor (b), the family court found that Trisha does

not presently have the earnings necessary to meet her reasonable needs, but that

she is capable of completing a nursing school program. The family court found

that Trisha has an education plan that would allow her to meet her reasonable

needs by enrolling in nursing school at the University of Kentucky to obtain a

nursing degree. The family court awarded maintenance for up to five and one-half

years to allow Trisha to pursue this plan to increase her earning potential.

             As to factor (c), the family court found that the parties’ standard of

living during the marriage was relatively high: “The parties lived a lifestyle during

the marriage that is consistent with one spouse being a medical doctor.” The

family court explained that the couple owned a nice house, went on vacations, and

were able to pay their bills. As to factors (d) and (e), the family court stated that

the parties were in a long-term marriage of seventeen years, and that Trisha is

young and healthy.

             Finally, as to factor (f), the family court found that Gerry could meet

his reasonable needs while paying maintenance to Trisha. The court concluded

that both parties’ expenses were reasonable. After the sale of the marital residence,

the mortgage on the marital residence will not be a part of Gerry’s or Trisha’s

expenses any longer. In total, Gerry’s monthly expenses are $10,377.00, or

$8,577.00 when the marital property has been sold. His net monthly income is


                                          -5-
$14,662.00 monthly, which leaves $4,285.00 in disposable income. Trisha’s

expenses are $7,082.00 a month, or $6,332.00 after the marital property is sold.

With her monthly income of $3,053.00, she is short $3,279.00 a month. The

family court considered each of these factors when making the $4,029.00

maintenance award and properly concluded that Trisha is unable to support herself

through appropriate employment and that she lacks sufficient property to provide

for her needs. Gerry has sufficient income to pay for his needs and enough

disposable income to provide rehabilitative maintenance to Trisha consistent with

their standard of living during the marriage and with the aim that Trisha will

increase her earning potential and become self-sufficient. See, e.g., Moss v. Moss,

639 S.W.2d 370 (Ky.App. 1982) (holding that a limited duration rehabilitative

maintenance award to enable the former wife to return to school was appropriate).

             Gerry argues that the family court’s ruling that Trisha was unable to

simultaneously work full-time and go to school full-time was arbitrary because it

was based on her having to care for the parties’ adult child, K.B., who has autism

and requires supervision. The family court considered this argument and found

that K.B. is somewhat independent and requires only minimal extra financial

support, but that he does require some supervision: “For example, Trisha testified

that he can cook a meal, but may forget to turn off the stove.” Additionally, Gerry

asserts that the majority of Trisha’s classroom time for her nursing degree would


                                         -6-
be spent online, which he argues was not considered by the family court.

However, the family court fully considered the circumstances, stating: “Working

full-time and going to school full-time would make it all but impossible for Trisha

to care for herself and K.B., with Gerry being so far away.” The court found that

requiring Trisha to both work and attend school full-time, as well as supervising

K.B., is an unjustified burden, especially when compared with the amount of

Gerry’s disposable income and ability to provide Trisha with temporary support

while she pursues her nursing degree. See, e.g., Powell, 107 S.W.3d at 224-26

(holding that requiring one spouse to seek continued education at all was an

unjustified burden in light of the salary disparity between the spouses and the

physician spouse’s ability to pay maintenance).

             Next, Gerry argues that the family court’s income calculations were

arbitrary, and the resulting maintenance award violates KRS 403.200(2)(f). Both

Gerry and Trisha testified as to their incomes and both parties supplied their

paystubs for the record. The family court evaluated the paystub that Gerry

provided and concluded that he makes $280,000.00 annually, or $10,769.23

biweekly. Gerry testified that he can contribute $25,000.00 per year to his

retirement account, which reduces his annual income to $255,000.00. After

applying his tax bracket to his income, the family court found Gerry’s net income

to be $175,950.00 annually, or $14,662.00 monthly. As for Trisha, the court used


                                         -7-
her year-to-date income of $11,905.52, and divided it by the 3.9 months that the

income covered, which averages $3,053.00 per month. Though the court used

different methods to calculate Gerry’s income compared with Trisha’s, it explained

these calculations in detail and why it was necessary to extrapolate Trisha’s annual

income. The family court also used the paystub Gerry offered and considered

Gerry’s testimony to generate these figures. Thus, Gerry has failed to demonstrate

that the family court’s findings regarding the income calculations were arbitrary or

clearly erroneous under CR 52.01. Gerry has cited no relevant authority to the

contrary, and we conclude that the family court’s ruling regarding the amount and

duration of maintenance awarded to Trisha was not an abuse of discretion.

             Gerry next argues that the attorney’s fees awarded to Trisha were

arbitrary, duplicative, and unsupported by the law. Specifically, Gerry claims that

the family court’s findings regarding his and his girlfriend’s conduct, as well as the

family court’s calculation of attorney’s fees, were punitive. Finally, Gerry argues

that the family court sanctioned him by awarding these attorney’s fees without

affording him due process of law.

             Gerry’s actions in repeatedly failing to comply with court orders

created significant burden and expense for Trisha. His failure to cooperate with

court orders necessitated her filing numerous motions to compel Gerry’s




                                         -8-
compliance. In addition, the conduct of Gerry’s girlfriend created considerable

delay and expenses for Trisha. The family court found, in relevant part:

             [Gerry] should pay additional amounts due to his conduct
             and the conduct of his girlfriend, which caused delays in
             this case. Specifically, his girlfriend posted inappropriate
             things online about the previous judge, necessitating her
             recusal. Additionally, the same girlfriend posted things
             online that caused the real estate agent that the parties
             agreed to use to refuse the listing. These delays caused
             considerable headache and expense to Trisha and she
             should not be required to pay for delays and recusals.
             While Gerry argues that he is not responsible for his
             girlfriend’s actions, the Court cannot in good conscious
             [sic] allow his wife to bear the burden of the girlfriend’s
             actions.

             KRS Chapter 403 specifically allows for awards of attorney’s fees in

maintenance cases: “The court . . . after considering the financial resources of both

parties[,] may order a party to pay a reasonable amount . . . for attorney’s fees,

including sums for legal services rendered and costs incurred prior to the

commencement of the proceeding or after entry of judgment.” KRS 403.220.

             This statute requires a consideration of the financial resources of each

party: “The statutory language here is plain: after a trial court considers the

parties’ financial resources, it may order one party to pay a reasonable amount of

the other party’s attorney’s fees.” Smith v. McGill, 556 S.W.3d 552, 556 (Ky.

2018). Financial disparity is only a factor for the family court to consider when

“looking at the parties’ total financial picture.” Id. Gerry asserts that in stating the


                                          -9-
parties’ incomes, the family court included its maintenance award in Trisha’s

income but failed to subtract the maintenance amount from Gerry’s income,

resulting in an inflated income figure for Gerry. However, we agree with Trisha

that even if Gerry’s income were reduced by the $4,029.00 per month maintenance

obligation, his income still far exceeds that of Trisha. See Powell, 107 S.W.3d at

224 (holding that the trial court abused its discretion in awarding only $3,000.00

per month in maintenance “considering Dr. Powell’s substantial income and the

gross disparity of that income compared with Ms. Powell’s potential income”). As

such, any error in stating Gerry’s or Trisha’s income was harmless. See CR 61.01

(explaining “[t]he court at every stage of the proceeding must disregard any error

or defect in the proceeding which does not affect the substantial rights of the

parties.”). Furthermore, the family court considered Gerry’s full financial picture

already and in detail in its determination of the maintenance award, and thus its

award of attorney’s fees was proper under KRS 403.220.

             The Kentucky Supreme Court has held that family courts have broad

discretion in awarding attorney’s fees to discourage conduct that wastes judicial

resources and creates unnecessary work and expense for the opposing party.

Gentry v. Gentry, 798 S.W.2d 928, 938 (Ky. 1990). This is so because the

“[family] court is in the best position to observe conduct and tactics which waste

the court’s and attorneys’ time and must be given wide latitude to sanction or


                                        -10-
discourage such conduct.” Id. Here, Trisha was forced to file numerous motions

to compel maintenance payments and action on Gerry’s part. The family court

thus did not err in its award of attorney’s fees or in the amount of fees awarded.

              Additionally, these awards of attorney’s fees are not punitive, as

Gerry asserts, but intended to compensate Trisha. As the family court noted,

“[Trisha] should not be required to pay for delays and recusals.” The Kentucky

Supreme Court has held that KRS 403.220 is “not intended primarily to be

punitive or sanctioning[,]” but this does not prevent attorney’s fees awards based

on obstructive or uncooperative behavior. Rumpel v. Rumpel, 438 S.W.3d 354,

364 (Ky. 2014) (emphasis added). The Rumpel Court stated that KRS 403.220 is

meant “to ensure that dissolution . . . proceedings are fair and not skewed in favor

of the party in the financially superior position.” 438 S.W.3d at 364. Accordingly,

the attorney’s fees awards were proper and well within the family court’s

discretion.

              Gerry further argues that the family court sanctioned him without due

process by awarding Trisha attorney’s fees. Procedural due process requires that

all parties be given the “opportunity to be heard at a meaningful time and in a

meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333, 96 S.Ct. 893, 902,

47 L.Ed.2d 18 (1976) (internal quotation marks and citations omitted). To

reiterate, the reasons for the award of attorney’s fees included Gerry’s obstructive


                                         -11-
behavior necessitating that Trisha file numerous motions; Gerry’s girlfriend’s

conduct necessitating the previous judge’s recusal; and Gerry’s girlfriend’s

conduct in causing the parties’ realtor to be unwilling to list the marital property.

Gerry claims that there is no evidence of this conduct in the record, but these issues

were the subject of numerous motions, hearings, and trial testimony.

             In regard to Gerry’s girlfriend’s conduct necessitating the previous

judge’s recusal, Gerry’s own September 26, 2018 motion to recuse states: “[T]his

Court made counsels [sic] aware of Facebook postings made [by] an individual

known to [Gerry] on this Court’s re-election Facebook page. These postings were

highly inflammatory, harshly critical of this Court and made not so subtle threats

of reporting this Court for alleged ethical violations.” These Facebook posts were

attached to the motion and are a part of the record on appeal.

             As to Gerry’s girlfriend’s conduct regarding the realtor, Trisha

attached to her May 14, 2019 motion the emails from the realtor detailing the

girlfriend’s conduct as the reason the realtor refused the listing. Trisha also

testified at trial that the realtor that the parties worked with was no longer willing

to list the property and that Gerry’s girlfriend had made a call to the realtor before

the realtor refused to list the property. Gerry’s counsel stipulated to Gerry’s

girlfriend’s contact with the realtor after mediation.




                                          -12-
             Regarding Gerry’s own obstructive behavior, during motion hour on

August 9, 2019, the family court instructed Gerry that he must pay the maintenance

awarded to Trisha or he risked going to jail. The court specifically cautioned

Gerry against further noncompliance by explaining that the longer he was

uncooperative, the more he would have to pay in attorney’s fees. As such, it is

clear that the allegations of “game playing,” the phrase the previous judge used at a

September 14, 2018 motion hour, and obstructive tactics, as well as the numerous

delays caused by Gerry and Gerry’s girlfriend, were raised by Trisha and argued at

length in court proceedings, giving Gerry both notice and the opportunity to refute

these allegations and Gerry was given a warning that he would owe additional fees

for his obstructive behavior.

             Finally, Gerry argues that the family court is forcing him to pay

attorney’s fees twice because he was ordered to pay Trisha’s credit card balance

containing her charges for attorney’s fees and additional amounts for her attorney’s

fees. He also claims that the family court ordered attorney’s fees awards based on

motions from June and July of 2019 that resulted in duplicative awards of

attorney’s fees. The family court’s Third Amended Findings of Fact and

Conclusions of Law state that the family court calculated its award of attorney’s

fees “through May 1, 2019.” The amount of attorney’s fees stated on the record by

the family court at the May 23, 2019 trial is the same as in its October 7, 2019


                                        -13-
Third Amended Findings of Fact and Conclusions of Law; thus, it is impossible

that additional attorney’s fees were awarded in the October 7, 2019 order covering

that owing for the June and July 2019 motions. The family court separately

awarded attorney’s fees for the June and July 2019 motions in its order awarding

additional attorney’s fees on October 10, 2019.

             As to the issue of whether the attorney’s fees are duplicative based on

Gerry’s having to pay attorney’s fees charged to Trisha’s credit card, Gerry’s

argument spans only two sentences in his brief, and he provides no citations to the

record or to specific testimony (other than Trisha’s general testimony as to what

her expenses were) as evidence to support his claim. We will not comb through

the record to find support for Gerry’s underdeveloped arguments: “It is not our

function as an appellate court to research and construct a party’s legal

arguments[.]” Hadley v. Citizen Deposit Bank, 186 S.W.3d 754, 759 (Ky.App.

2005). See Prescott v. Commonwealth, 572 S.W.3d 913, 923 (Ky.App. 2019);

Milby v. Mears, 580 S.W.2d 724, 727 (Ky.App. 1979). As such, we conclude that

the family court’s findings of fact regarding attorney’s fees were not in error and

that the award of attorney’s fees was not an abuse of discretion.

             For the foregoing reasons, we affirm the Fayette Family Court’s Third

Amended Findings of Fact and Conclusions of Law.




                                        -14-
           ALL CONCUR.



BRIEFS FOR APPELLANT:      BRIEF FOR APPELLEE:

Hugh Barrow                Crystal L. Osborne
D. Susan Martin            Jill M. Briscoe
Louisville, Kentucky       Lexington, Kentucky




                         -15-